UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report(Date of earliest event reported)April 30, 2010 rVue Holdings, Inc. (Exact Name of Registrant as Specified in Its Charter) NEVADA 333-158117 94-3461079 (State or other jurisdiction of incorporation) (Commission File Number (IRS Employer Identification No.) 1516 E. Tropicana Ave., Suite 155 Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) (Registrant's Telephone Number, Including Area Code):(559) 853-4443 Rivulet International, Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Appointment of Certain Officers. On April 30, 2010, the following person became the secretary of the Company.Officers are appointed by the board of directors and serve at the discretion of the board. Name Age Position with the Company Mark J. Tolstoi 53 Secretary Biography Mark J. Tolstoi.Mr. Tolstoi is a practicing attorney in Roseland, New Jersey. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RVUE HOLDINGS, INC. (Registrant) Date:May 10, 2010 By: /s/ Mark J. Tolstoi Mark J. Tolstoi Secretary
